Title: From George Washington to Brigadier General Anthony Wayne, 17 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Quarters West-point 17th Novr 1779.
        
        I received your favor of the 15th yesterday, with its inclosures.
        Mr Woodbridge has had an order on the clothier for 130 pair of shoes. The other articles on the return, it is not possible to deliver previous to a general distribution.
        The failure of our attempt to the Southward is by no means as disagreeable as represented. Altho’ we were repulsed in the storm of the works of Savannah, we met with no opposition afterwards in removing our stores and baggage. A number of successes both at Sea and land, have greatly crumbled the enemys force in this quarter. The allied men and officers harmonised perfectly, and behaved with great bravery on the occasion. It would appear that there was an absolute necessity for the Counts returning to the West Indies; I have n⟨o⟩t the particulars of our loss. The Count was slightly wounded and Genl Pulask[i] died a few days afer the affair of his wounds. I am Dr Sir Your most obt sert
        
          Go: Washington
        
        
          P.S. The scantiness of our supplies in the way of clothing, and the difficulty we find in apportioning properly what we have, to all parts of the army, is another reason why the return could not be complied with. It could not be done before we had settled the principles which were to regulate the general distribution.
        
      